UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 3/31/14 (Unaudited) COMMERCIAL PAPER (30.5%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.140 5/12/14 $825,000 $824,867 American Honda Finance Corp. 0.110 5/22/14 950,000 949,852 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.225 9/5/14 2,225,000 2,225,000 Bank of Tokyo-Mitsubishi UFJ, Ltd./New York, NY (Japan) 0.220 5/6/14 2,650,000 2,649,433 BMW US Capital, LLC 0.110 4/9/14 875,000 874,979 BNP Paribas Finance, Inc. 0.110 4/3/14 850,000 849,995 BPCE SA (France) 0.100 4/10/14 800,000 799,980 Chevron Corp. 0.100 5/13/14 1,675,000 1,674,805 Coca-Cola Co. (The) 0.200 7/21/14 1,300,000 1,299,198 Coca-Cola Co. (The) 0.140 4/21/14 1,300,000 1,299,899 COFCO Captial Corp. (Rabobank Nederland/NY (LOC)) 0.180 4/24/14 1,170,000 1,169,865 Commonwealth Bank of Australia 144A (Australia) 0.225 12/5/14 1,575,000 1,575,000 Commonwealth Bank of Australia 144A (Australia) 0.182 10/1/14 950,000 950,000 DnB Bank ASA 144A (Norway) 0.220 8/4/14 900,000 899,313 DnB Bank ASA 144A (Norway) 0.176 4/7/14 1,700,000 1,700,000 Export Development Canada (Canada) 0.140 8/5/14 900,000 899,559 Export Development Canada (Canada) 0.140 5/27/14 1,650,000 1,649,641 General Electric Capital Corp. 0.180 6/18/14 2,600,000 2,598,986 HSBC Bank PLC 144A (United Kingdom) 0.236 10/3/14 900,000 900,000 HSBC USA, Inc. (United Kingdom) 0.271 4/4/14 825,000 824,981 HSBC USA, Inc. (United Kingdom) 0.261 9/12/14 900,000 898,934 Nationwide Building Society (United Kingdom) 0.110 4/14/14 825,000 824,967 Nestle Capital Corp. 0.170 7/8/14 1,600,000 1,599,260 Nestle Finance International, Ltd. (Switzerland) 0.120 5/21/14 975,000 974,838 Nordea Bank AB (Sweden) 0.230 10/6/14 500,000 499,399 Nordea Bank AB 144A (Sweden) 0.210 9/9/14 1,250,000 1,248,826 Proctor & Gamble Co. (The) 0.120 5/19/14 1,300,000 1,299,792 Prudential PLC 144A (United Kingdom) 0.150 4/28/14 1,725,000 1,724,806 Roche Holdings, Inc. (Switzerland) 0.070 4/10/14 2,000,000 1,999,965 Skandinaviska Enskilda Banken AB (Sweden) 0.200 4/1/14 875,000 875,000 Standard Chartered Bank/New York 144A 0.190 7/3/14 725,000 724,644 Standard Chartered Bank/New York 144A 0.170 4/9/14 980,000 979,963 State Street Corp. 0.200 6/3/14 1,850,000 1,849,353 State Street Corp. 0.150 6/9/14 650,000 649,813 Sumitomo Mitsui Banking Corp. (Japan) 0.245 4/22/14 2,000,000 1,999,714 Svenska Handelsbanken, Inc. (Sweden) 0.220 4/25/14 650,000 649,905 Swedbank AB (Sweden) 0.165 5/21/14 1,725,000 1,724,605 Toyota Motor Credit Corp. 0.200 9/8/14 1,825,000 1,823,378 Toyota Motor Credit Corp. 0.186 6/2/14 675,000 675,000 Westpac Banking Corp. 144A (Australia) 0.206 8/7/14 1,250,000 1,250,004 Total commercial paper (cost $50,887,519) REPURCHASE AGREEMENTS (28.0%) (a) Principal amount Value Interest in $225,000,000 joint tri-party repurchase agreement dated 3/31/14 with RBC Capital Markets, LLC due 4/1/14 - maturity value of $15,500,052 for an effective yield of 0.120% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 4.500% and due dates ranging from 9/1/42 to 1/1/44, valued at $229,500,765) $15,500,000 $15,500,000 Interest in $425,000,000 joint tri-party repurchase agreement dated 3/31/14 with Citigroup Global Markets, Inc./Salomon Brothers due 4/1/14 - maturity value of $15,724,035 for an effective yield of 0.08% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 10/20/42, valued at $433,500,001) 15,724,000 15,724,000 Interest in $249,237,000 joint tri-party repurchase agreement dated 3/31/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/1/14 - maturity value of $15,500,034 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 1.677% to 7.859% and due dates ranging from 6/1/19 to 3/1/44, valued at $254,221,740) 15,500,000 15,500,000 Total repurchase agreements (cost $46,724,000) CERTIFICATES OF DEPOSIT (12.7%) (a) Interest rate (%) Maturity date Principal amount Value Bank of America, N.A. 0.150 4/7/14 $1,750,000 $1,750,000 Bank of Nova Scotia/Houston FRN 0.226 9/4/14 1,300,000 1,300,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.374 8/11/14 575,000 575,338 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.233 6/13/14 2,200,000 2,200,137 JPMorgan Chase Bank, N.A. FRN 0.236 6/11/14 1,825,000 1,825,082 National Bank of Canada/New York, NY FRN 0.336 5/6/14 1,600,000 1,600,304 Royal Bank of Canada/New York, NY FRN (Canada) 0.265 6/24/14 1,900,000 1,900,000 Skandinaviska Enskilda Banken AB/New York, NY 0.150 4/16/14 825,000 825,041 Sumitomo Mitsui Banking Corp./New York, NY (Japan) 0.250 6/9/14 650,000 650,000 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.404 12/19/14 2,000,000 2,002,563 Toronto-Dominion Bank/NY FRN (Canada) 0.216 11/18/14 2,700,000 2,700,000 Wells Fargo Bank, N.A. FRN 0.185 6/16/14 1,150,000 1,150,000 Westpac Banking Corp./NY FRN (Australia) 0.267 7/18/14 2,700,000 2,700,000 Total certificates of deposit (cost $21,178,465) ASSET-BACKED COMMERCIAL PAPER (11.6%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.110 4/23/14 $800,000 $799,946 Atlantic Asset Securitization, LLC 0.130 4/17/14 825,000 824,952 Bedford Row Funding Corp. 0.281 5/19/14 750,000 749,720 Chariot Funding, LLC 0.198 5/5/14 900,000 899,813 CRC Funding, LLC 0.110 4/15/14 840,000 839,964 Fairway Finance, LLC 144A (Canada) 0.175 6/23/14 1,275,000 1,275,000 Gemini Securitization Corp., LLC 0.120 4/7/14 825,000 824,984 Jupiter Securitization Co., LLC 0.125 5/5/14 750,000 749,911 Liberty Street Funding, LLC (Canada) 0.160 4/11/14 1,300,000 1,299,942 MetLife Short Term Funding, LLC 0.180 9/15/14 900,000 899,249 MetLife Short Term Funding, LLC 0.180 8/25/14 1,600,000 1,598,832 Old Line Funding, LLC 144A 0.187 8/6/14 2,600,000 2,600,000 Regency Markets No. 1, LLC 0.140 4/30/14 1,150,000 1,149,870 Regency Markets No. 1, LLC 144A 0.140 4/15/14 1,325,000 1,324,928 Thunder Bay Funding, LLC 0.150 4/25/14 2,600,000 2,599,740 Working Capital Management Co. (Japan) 0.140 4/3/14 825,000 824,994 Total asset-backed commercial paper (cost $19,261,845) MUNICIPAL BONDS AND NOTES (5.5%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Connecticut (1.5%) Yale University Commercial Paper 0.120 5/19/14 P-1 $1,400,000 $1,399,776 Yale University Commercial Paper 0.110 4/2/14 P-1 1,175,000 1,174,996 Illinois (0.6%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) (M) 0.070 8/1/33 VMIG1 1,000,000 1,000,000 Michigan (1.0%) Trinity Health Corporation Commercial Paper 0.130 6/11/14 P-1 1,125,000 1,124,712 Trinity Health Corporation Commercial Paper 0.110 5/12/14 P-1 550,000 549,931 North Carolina (1.4%) Duke University Commercial Paper, Ser. B-98 0.150 5/6/14 P-1 2,250,000 2,249,672 Texas (1.0%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.120 6/11/14 P-1 1,150,000 1,150,000 Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.060 10/1/29 VMIG1 455,000 455,000 Total municipal bonds and notes (cost $9,104,087) CORPORATE BONDS AND NOTES (5.0%) (a) Interest rate (%) Maturity date Principal amount Value American Honda Finance Corp. 144A unsec. notes FRN 0.364 4/8/14 $725,000 $725,037 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes, Ser. MTN 4.300 5/15/14 975,000 979,881 National Australia Bank, Ltd. notes FRN (Australia) 0.219 2/26/15 1,300,000 1,300,000 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.537 1/22/15 1,100,000 1,102,851 Nordea Bank AB 144A sr. unsec. unsub. notes, Ser. 2 (Sweden) 3.700 11/13/14 750,000 765,760 U.S. Bank, NA/Cincinnati, OH unsec. sub. notes FRN, Ser. BKNT 0.522 10/14/14 1,650,000 1,652,239 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.200 5/15/14 335,000 336,216 Wells Fargo Bank, NA sr. unsec. notes FRN, Ser. MTN (M) 0.283 7/15/19 1,500,000 1,500,000 Total corporate bonds and notes (cost $8,361,984) MUTUAL FUNDS (4.8%) (a) Shares Value Putnam Money Market Liquidity Fund 0.06% (AFF) 8,000,000 $8,000,000 Total mutual funds (cost $8,000,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.6%) (a) Yield (%) Maturity date Principal amount Value Federal Home Loan Bank unsec. discount notes 0.120 8/1/14 $1,500,000 $1,499,390 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.120 7/1/14 1,150,000 1,149,651 Total U.S. government agency obligations (cost $2,649,041) U.S. TREASURY OBLIGATIONS (1.1%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Notes FRN 0.095 1/31/16 $1,850,000 $1,849,512 Total U.S. treasury obligations (cost $1,849,512) TOTAL INVESTMENTS Total investments (cost $168,016,453) (b) Key to holding's abbreviations BKNT Bank Note FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $166,717,302. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $8,000,000 $— $— $882 $8,000,000 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 70.3% Canada 7.4 Australia 6.6 Sweden 4.6 Japan 3.6 United Kingdom 3.1 Switzerland 2.3 Norway 1.6 France 0.5 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $19,261,845 $— Certificates of deposit — 20,353,424 — Commercial paper — 53,012,560 — Corporate bonds and notes — 7,061,984 — Municipal bonds and notes — 9,104,087 — Mutual funds 8,000,000 — — Repurchase agreements — 46,724,000 — U.S. government agency obligations — 2,649,041 — U.S. treasury obligations — 1,849,512 — Totals by level $— The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc./Salomon Brothers Merrill Lynch, Pierce,Fenner and Smith Inc.
